          Case 1:19-cv-09555-VSB Document 37 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                               7/23/2020
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------X
JERMAINE DELESTON,                                             CASE NO.: 1:19-cv-9555-VSB

                 Plaintiff,                                    DEFAULT JUDGMENT AS TO
                                                               SHANNON’S GREEN DOOR,
                 v.                                            INC. d/b/a The Green Door

 SHANNON’S GREEN DOOR, INC.
 d/b/a The Green Door, and
 CATS WEST 57 STREET, LLC,

                  Defendants.
-------------------------------------------------X
         This action having been commenced on October 16, 2019, by the filing of a summons and

complaint, and a copy of the Summons and Complaint having been served on Defendant

SHANNON’S GREEN DOOR, INC. d/b/a The Green Door (“Shannon’s Green Door”), on

October 30, 2019, and proofs of service having been filed on November 1, 2019. Shannon’s Green

Door has not answered the complaint, the time for answering the complaint has expired, Shannon’s

Green Door has not requested additional time to answer, and has failed to respond to or appear in

connection with the Order to Show Cause filed on April 30, 2020. It is hereby:

        ORDERED that default judgment against Defendant SHANNON’S GREEN DOOR, INC.

d/b/a The Green Door is GRANTED. Such judgment shall be as to liability only, and the Court

will refrain from entering Plaintiff’s proposed relief until resolution of this case as to Defendant

Cats West 57 Street, LLC.

Dated: New York, New York
       July 23, 2020
                                                    SO ORDERED:

                                                    _______________________________________
                                                    UNITED STATES DISTRICT JUDGE
                                                    HON. VERNON S. BRODERICK
